Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the Applicant/Arguments submitted 11/01/2021.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US-2008/0261499) in view of Tokimine (JP05023965A) and Morita (US-2012/0216787).
	Regarding claim 1 (Previously Presented), Tani (US-2008/0261499) discloses a saw wire, comprising:
a metal wire (wire 35) containing at least one of tungsten and a tungsten alloy (“tungsten wire”) [Tani; paragraph 0087],
a diameter of the metal wire is at most 60 micrometers (i.e. 0.06 millimeters) (“a diameter of from about 0.01 to about 0.5 mm is often selected”) [Tani; paragraph 0088];
the metal wire contains tungsten as a major component (“tungsten wire”) [Tani; paragraph 0087].
Tani fails to disclose a surface roughness Ra of the metal surface of the metal wire is at most 0.15 micrometers.

As to the surface roughness, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 micrometers or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which lies within the claimed range of at most 0.15 micrometers.  Applicant modifies the surface roughness to create favorable adhesion of the nickel plating and also favorable degree of detachment of abrasive particles [Application Publication; Fig. 6].  Tokamine recognizes “[when the strength is inferior] the surface roughness of the plating base wire is increased,” [Tokamine Translation; paragraph 0013] regarding the strength of adhesion between the wire and the plating [Tokamine Translation; paragraph 0023].  Tokamine also recognizes that “if the surface roughness Rt is larger than 2 micrometers, the thickness of the plated layer does not become uniform in the same way as in the prior art,” [Tokamine Translation; paragraph 0014], meaning that unevenness of cutting force due to a roughened surface shortens the life of the wire saw wire [Tokamine Translation; paragraph 0007].  Therefore it would have been obvious to one of ordinary skill in the art to roughen the surface of the wire of Tani to a roughness of less than 2 micrometers, which lies within the claimed range of at most 0.15 micrometers, in order to better adhere the plating while not creating an uniform surface that creates excessive wear on the abrasives.  
As to the tensile strength, Morita (US-2012/0216787) discloses that a tensile strength of 3500 MPa or more aids in preventing warpage of wafers [Morita; paragraph 0091].  Since the teaching of Morita is pertinent to saw wires such as Tani’s, it therefore would have been obvious to one of ordinary skill in the art to modify the tensile strength of the metal wire of Tani to be at least 3500 MPa in order to create a desired and workable planarity of the wafers cut using the wire saw [Morita; paragraph 0091].  
Regarding claim 9 (Original), Tani discloses the wire saw according to claim 1, but fails ot disclose wherein the tensile strength of the metal wire is at most 6000 MPa.  As to the tensile 
As to the maximum being 6000 MPa, Tani’s range must either overlap or lie within the range of 3500-6000 MPa (we do not know whether the upper limit exceeds 6000 MPa, equals 6000 MPa, or is under 6000 MPa, other than that it must be one of these three options).  It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Since stronger materials are typically more expensive, it therefore would have been a design choice to one of ordinary skill in the art to make the tensile strength of the material to be less than 6000 MPa in order to save on costs of manufacturing.   
Regarding claim 10 (Original), Tani discloses the wire saw according to claim 1, but fails to disclose the surface roughness Ra of the metal wire is greater than 0.05 micrometers. 
However, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 micrometers or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which overlaps the claimed range of not greater than 0.05 micrometers and at most 0.15 micrometers.  Applicant modifies the surface roughness to create favorable adhesion of the nickel plating and also favorable degree of detachment of abrasive particles [Application Publication; Fig. 6].  Tokamine recognizes “[when the strength is inferior] the surface roughness of the plating base wire is increased,” [Tokamine Translation; paragraph 0013] regarding the strength of adhesion between the wire and the plating [Tokamine Translation; paragraph 0023].  Therefore it 
Regarding claim 11 (Original), Tani discloses the saw wire according to claim 1, wherein the diameter of the metal wire is at least 10 micrometers (i.e. 0.01 millimeters) (“a diameter of from about 0.01 to about 0.5 mm is often selected”) [Tani; paragraph 0088].
Regarding claim 12 (Original), Tani discloses the saw wire according to claim 1, wherein the diameter of the metal wire is uniform (shown uniform, at least for a portion, in Figures 5, 7(a), and 8).
Regarding claim 14 (Original), Tani discloses a cutting apparatus (Fig. 14), comprising the saw wire according to claim 1 (see rejection of claim 1 above).  
	Regarding claim 16 (Original), Tani discloses the saw wire according to claim 1, further comprising a plurality of abrasive particles (abrasive 36) provided around the surface of the metal wire (wire 35) (Fig. 7(a)) [Tani; paragraphs 0115],
Regarding claim 17 (Original), Tani discloses the saw wire according to claim 16, wherein:
the plurality of abrasive particles (abrasives 36) includes at least one of diamond [Tani; paragraphs 0014].
Regarding claim 18 (Previously Presented), Tani discloses a method of slicing an ingot, the method comprising: 
moving at least one saw wire relative to the ingot (“run lines of fine wire imparted with tension, press an object to be cut (for example, silicon ingot)”) [Tani; paragraph 0002], each saw wire a saw wire including a metal wire (wire 35) containing at least one of tungsten and a tungsten alloy (“tungsten wire”) [Tani; paragraph 0087], and a diameter of the metal wire is at most 60 micrometers (i.e. 0.06 millimeters) (“a diameter of from about 0.01 to about 0.5 mm is often selected”) [Tani; paragraph 0088]; and 

Tani fails to disclose a surface roughness Ra of the metal surface of the metal wire is at most 0.15 micrometers.
Tani fails to disclose a tensile strength of the metal wire being at least 3500 MPa.
As to the surface roughness, Tokimine (JP05023965A) teaches a saw wire (wire for wire saw) wherein a surface roughness of a metal surface of a metal wire is 2 micrometers or less (“a surface roughness of Rt 2 micrometers or less”) [emphasis added] [Tokimine Translation; paragraph 0011], which lies within the claimed range of at most 0.15 micrometers.  Applicant modifies the surface roughness to create favorable adhesion of the nickel plating and also favorable degree of detachment of abrasive particles [Application Publication; Fig. 6].  Tokamine recognizes “[when the strength is inferior] the surface roughness of the plating base wire is increased,” [Tokamine Translation; paragraph 0013] regarding the strength of adhesion between the wire and the plating [Tokamine Translation; paragraph 0023].  Tokamine also recognizes that “if the surface roughness Rt is larger than 2 micrometers, the thickness of the plated layer does not become uniform in the same way as in the prior art,” [Tokamine Translation; paragraph 0014], meaning that unevenness of cutting force due to a roughened surface shortens the life of the wire saw wire [Tokamine Translation; paragraph 0007].  Therefore it would have been obvious to one of ordinary skill in the art to roughen the surface of the wire of Tani to a roughness of less than 2 micrometers, which lies within the claimed range of at most 0.15 micrometers, in order to better adhere the plating while not creating an uniform surface that creates excessive wear on the abrasives.  
As to the tensile strength, Morita (US-2012/0216787) discloses that a tensile strength of 3500 MPa or more aids in preventing warpage of wafers [Morita; paragraph 0091].  Since the teaching of Morita is pertinent to saw wires such as Tani’s, it therefore would have been obvious to one of ordinary skill in the art to modify the tensile strength of the metal wire of Tani to be at .  

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US-2008/0261499) in view of Tokimine (JP05023965A) and Morita (US-2012/0216787) and further in view of Pugh (US-3,236,699).
Regarding claim 2 (Original), Tani discloses the saw wire according to claim 1, but fails to disclose wherein the tungsten alloy includes rhenium and tungsten, and
a rhenium content of the tungsten alloy is at least 0.1 wt% and at most 10 wt% with respect to a total weight of rhenium and tungsten.
However, Pugh (US-3,236,699) teaches a wire comprising tungsten alloy including rhenium and tungsten (Fig. 1), and
a rhenium content of the tungsten alloy is at least 0.1 wt% and at most 10wt% with respect to a total weight of rhenium and tungsten (Fig. 1).  Since Pugh teaches that rhenium in a tungsten wire prevents sag and deformation [Pugh; col. 3, lines 50-55], it therefore would have been obvious to one of ordinary skill in the art to modify the tungsten wire of Tani with a rhenium content as claimed, and as taught by Pugh, in order to prevent sag and deformation in the wire which may negatively affect cutting and/or the life of the wire [Pugh; col. 3, lines 50-55].  
Regarding claim 3 (Original), Tani discloses the saw wire according to claim 2, wherein the diameter of the metal wire is at least 10 micrometers (i.e. 0.01 millimeters) (“a diameter of from about 0.01 to about 0.5 mm is often selected”) [Tani; paragraph 0088].
	Regarding claim 4 (Original), Tani discloses the saw wire according to claim 3, wherein the diameter of the metal wire is uniform (shown uniform, at least for a portion, in Figures 5, 7(a), and 8).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US-2008/0261499) in view of Tokimine (JP05023965A) and Morita (US-2012/0216787) and further in view of Pugh (US-3,236,699) and Meszaros (US-2002/0145373).
Regarding claim 5 (Original), Tani discloses the saw wire according to claim 1, but fails to disclose wherein
the metal wire containing tungsten is doped with potassium, and
a potassium content of the metal wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten.
However, Pugh (US-3,236,699) teaches a metal wire (tungsten-rhenium allow wires) [Pugh; col. 1, lines 12-16] containing tungsten doped with potassium (“chemical treatment of the tungsten oxide is known in the art as “doping” and the tungsten produced by the process is frequently called “doped tungsten” [Pugh; col. 2, lines 28-31] wherein the tungsten alloy can be doped with potassium [Pugh; col. 4, lines 74-75]. Since Pugh teaches that doping a tungsten wire prevents sag, it therefore would have been obvious to one of ordinary skill in the art to dope the tungsten of Ronnquist with potassium as taught by Pugh in order to prevent the wire from sagging during use and thus maintaining a tight pull for sawing [Pugh; col. 2, lines 28-46]. Pugh fails to disclose the potassium content of the metal wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten.  
However, Meszaros (US-2002/0145373) teaches potassium content of a tungsten wire is at most 0.010 wt% with respect to a total weight of potassium and tungsten (“the filament 12 comprises less than 100 ppm potassium”, wherein 100 ppm is equivalent to 0.010 wt% since 1% = 1/100, and Ippm = 1/1000000 or Ippm = 0.0001%) [Meszaros; paragraph 0020]. Doping tungsten wire with potassium provides deformation resistance to create a non-sag condition to Application/Control Number: 15/975,140 Art Unit: 3723 Page 13 the wire as taught by Pugh, but too much dopant can produce excessive breakage in the manufacture of tungsten wire, resulting in poor yields. Since Meszaros teaches that a weight percentage of 0.010 wt% is a good percent 
Regarding claim 6 (Original), Tani, as modified, discloses the saw wire according to claim 5, wherein Meszaros further teaches wherein the potassium content of the metal wire is at least 0.005 wt% with respect to the total weight of potassium and tungsten (“the filament 12 comprises less than 100 ppm potassium”, wherein 100 ppm is equivalent to 0.010 wt% since 1% = 1/100, and Ippm = 1/1000000 or Ippm = 0.0001%) [Meszaros; paragraph 0020]	
Regarding claim 7 (Original), Tani discloses the saw wire according to claim 5, wherein the diameter of the metal wire is at least 10 micrometers (i.e. 0.01 millimeters) (“a diameter of from about 0.01 to about 0.5 mm is often selected”) [Tani; paragraph 0088].
	Regarding claim 8 (Original), Tani discloses the saw wire according to claim 7, wherein the diameter of the metal wire is uniform (shown uniform, at least for a portion, in Figures 5, 7(a), and 8).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US-2008/0261499) in view of Tokimine (JP05023965A) and Morita (US-2012/0216787), and as further evidenced by NPL1 (Azo Materials).
Regarding claim 13 (Original), Tani discloses the saw wire according to claim 1, but fails to disclose wherein an elastic modulus of the metal wire is at least 350 GPa and at most 450 GPa.
However, it is well known that mechanical properties of tungsten include an elastic modulus of 400 GPa, as evidenced by NPL1 (Azo Materials), and therefore since Tani uses a tungsten wire, then Tani discloses wherein an elastic modulus of the metal, tungsten wire of at least 350 GPa and at most 450GPa.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US-2008/0261499) in view of Tokimine (JP05023965A) and Morita (US-2012/0216787) and further in view of Kondo (US-2002/0115390).
Regarding claim 15 (Original), Tani discloses the cutting apparatus according to claim 14, but fails to disclose a tension releasing device that releases tension exerted on the saw wire (42) (Fig. 14).
	However, Kondo (US-2002/0115390) teaches a tension releasing device (tension roller 46) that releases tension exerted on a saw wire (“adjusting tension of the wire 20”) [Kondo; paragraph 0098] (wherein “releases tension” is considered to mean adjusting tension lower). Since Tani teaches a wire for use in a wire saw apparatus (Fig. 14 of Tani), it therefore would have been obvious to one of ordinary skill in the art to modify the cutting apparatus of Tani with a tension releasing device for releasing tension of the wire, as taught by Kondo, in order to uninstall an old wire or install a new wire and subsequently tighten to a desired tightness prior to cutting using the cutting apparatus [Kondo; paragraphs 0005 and 0093].

Allowable Subject Matter
	Claim 19 is allowed.  
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to anticipate or render obvious the method of forming which “includes repeatedly performing a plurality of processes in sequence, the plurality of processes includes an annealing process, a wire drawing process, a polishing process, and a die exchange process, and in the forming, among the plurality of processes, a final annealing process is omitted.  The prior art does not teach this method, nor would it have been obvious to one of ordinary skill in the art to use this method to achieved the formed saw wire as claimed.  For these reasons, claim 19 is allowed.  


Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
	Applicant argues on page 3-5 of the Remarks that Tokamine discloses a different range than that being claimed.
In response, the prior art doesn’t need to explicitly disclose the claimed range if the invention is a mere optimization based on what is already known in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It is the position of the examiner firstly is that roughening up a surface to increase adhesion is well known in the art.  The prior art of Tokamine supports that position.  It is also the position of the examiner secondly that there is an extent when roughening becomes too much, which is also supported by Tokamine.  Therefore, based on the teaching of Tokamine, it would be obvious to optimize between a lower range which increases adhesion to a desired level, but also a higher range which increases dislodgement of abrasives due to the uneven surface.  This seems to be the criteria to which applicant has optimized their range given the reduced diameter wire and therefore is considered unobvious since they are merely optimizing the general conditions known within the art through the use of routine experimentation.  
As shown in the rejection, Tokamine states that a relatively large roughness will result in non-uniformity at the surface creating excessive wear on the wire.  Increased (surface roughness 
This seems to match the motivation of the applicant, which states that relatively large roughnesses increase the detachment of a plurality of abrasive particles 130 [Application publication; paragraph 0079] relative to a similarly made wire with a relatively smaller roughness.  One of ordinary skill in the art would attribute the detachment to the increased surface roughness that imparts higher forces on the abrasives, thus more readily detaching them.  This is what Tokamine teaches as well.  
Also, as stated in the rejection, Tokamine states that having a roughness, which is a roughness greater than zero, increases the attachment of the nickel plating layer to the wire.  This is not unusual for adhering two structures together where a surface is roughened to increase attachment.  This is a founding principal of adhesives, coatings, paints, etc.  Tokamine applies this principal directly to the art, stating that a surface with too small of roughness (or even devoid of a roughness) results in separation of the layers during testing and use.  As expected, this is due to the decreased adhesion due to a relatively smooth attachment surface.
Applicant specifically argues that the present application does achieve an unexpected result as “it is possible to inhibit both the peeling of the plating layer and the desorption of abrasive particles without breakage of the saw wire.”  However, that appears to be what Tokamine is teaching (““it is possible to inhibit both the peeling of the plating layer [by increasing roughness] and the desorption of abrasive particles [by decreasing roughness] without breakage of the saw wire”) as argued in the rejection.
Applicant argues that Tokimine experiences breakage at a roughness Rt of 0.5 micrometers and there is no proportional relationship between the wire diameter and the surface general teaching about optimization apply to all wire saws in general, while the specific roughnesses apply to the specific size of wire saw.  Tokamine’s teaching applies to, and is thus pertinent to, all wire saws, not just the specific example cited by Tokamine.  
That being said, one of ordinary skill in the art would not consider the roughness ranges of Tokimine to work for ALL wire saw sizes.  For example, by Tokimine disclosing a range, there is an inherent admission that there is not simply one roughness that works for ALL wires, but rather a need to optimize the roughness.  It is therefore up to a person of ordinary skill in the art to optimize the roughness, and it is expected that one of ordinary skill is capable of such optimization.  
It would be expected that for a larger wire, which experiences larger forces and greater energy which causes breakage, that more roughness would be required.  It would also be expected that a larger diameter wire would be capable of larger roughness without substantially reducing the diameter of the wire at points.  One of ordinary skill in the art would likewise not expect the specific claimed surface roughness Ra of 0.05 micrometer to 0.15 micrometers would work for the specific wire sizes of Tokamine better than the roughness disclosed by Tokamine.  
Rather, in the case of  is expected that one would optimize the roughness according to the specific wire to meet the criteria set out by both applicant and Tokamine, that is to say to increase adhesion but also limit detachment of the abrasives and/or wear due to an increase in roughness.  Therefore, the claimed roughness range is understood as having a proportional relationship between the wire diameter and the surface roughness, rather than a one-size-fits-all as argued.  

In summary, Tokamine teaches the method of optimization that applicant seemingly used to optimize their roughness.  Therefore, while these limits of the range may be critical, the general conditions are disclosed in the prior art and thus it is not inventive.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For these reasons, the argument is not persuasive.  

Applicant agues on pages 5 and 6 of the remarks that Morita discloses a steel strand and therefore does not make obvious the tensile strengths of 3500 MPa.  In response, Morita is only brought in to show that the tensile strength is obvious and not to replace the strand of the main reference.  Given the teachings of Morita, there is a desire within the art to make the core having a tensile strength of 3500 MPa or greater and therefore it is not obvious to modify the wire to have the claimed tensile strengths.  Therefore the argument is moot.
While specific ways of achieving the 3,500 MPa may be unobvious over the prior art, such as the method claim indicating the allowability, the general idea of making a strand have a higher .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/JOEL D CRANDALL/Examiner, Art Unit 3723